Citation Nr: 9904334	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-05 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
including coronary artery disease with borderline heart, 
congestive heart failure, and coronary artery bypass graft.  

2.  Entitlement to service connection for diabetes mellitus 
(DM).  

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1953 to August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that in October 1998 the veteran withdrew his 
request for a hearing before the Board.  

The Board construes the veteran's March 1998 statement as a 
notice of disagreement with the 30 percent disability rating 
initially assigned upon the establishing of service 
connection for respiratory disorders including asbestosis and 
chronic obstructive pulmonary disease.  The Board notes that 
the RO interpreted the statement as a claim for an increase.  
The matter is referred to the RO for the appropriate action. 

In addition, the Board construes statements in the veteran's 
March 1998 substantive appeal as claims for service 
connection for a heart disorder and DM as secondary to his 
service-connected asbestosis and related respiratory 
disorders.  As the RO has not previously considered these 
claims, they are also referred to the RO for the appropriate 
action.      


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  
2.  There is no competent medical evidence of a nexus between 
the veteran's heart disorder, including coronary artery 
disease with borderline heart, congestive heart failure, and 
coronary artery bypass graft, and his period of active 
military service or some incident thereof.  

3.  There is no competent medical evidence of a nexus between 
the veteran's DM and his period of active military service or 
some incident thereof.  

4.  There is no competent medical evidence of a nexus between 
the veteran's DJD of the thoracic spine and his period of 
active military service or some incident thereof.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a heart disorder, including coronary artery disease with 
borderline heart, congestive heart failure, and coronary 
artery bypass graft, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).

2.  The veteran's claim of entitlement to service connection 
for DM is not well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.

3.  The veteran's claim of entitlement to service connection 
for DJD of the thoracic spine is not well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records, including the August 
1957 separation examination, were negative for any complaint, 
diagnosis, or treatment of a cardiac disorder, DM, or 
disorder of the thoracic spine.  
In December 1993, the veteran underwent a VA general medical 
examination.  He reported working as a boiler operator in 
service, during which time he was exposed to asbestos.  He 
was also exposed to asbestos in post-service occupations.  It 
was reported that he was diagnosed as having DM in 1980.  He 
took insulin twice a day.  On examination, the examiner noted 
a questionable blood pressure, which was lower when taken 
again.  There was no other cardiac disorder noted.  X-rays 
indicated that heart size was in the upper limits of normal.  
The diagnosis included insulin-dependent DM (IDDM) by 
history.  

The veteran submitted records from the Anadarko Indian Health 
Center.  Notes dated in January 1996 referred to a history of 
IDDM and congestive heart failure.  Chest X-rays taken in 
March 1996 revealed a heart in borderline of upper limits 
with normal great vessel, but there was a slight increased 
pulmonary vasculature representing slight pulmonary 
congestion.  Chest X-rays taken a few days later showed that 
the heart was in the borderline of upper limits with normal 
great vessel and pulmonary vasculature.  These films also 
showed DJD of the thoracic spine.  The veteran presented for 
treatment in June 1996.  Heart sounds were distant or 
inaudible.  The assessment included probable congestive heart 
failure.  Chest X-rays taken at that time revealed that 
overall heart size was within normal limits.  Two weeks 
later, notes indicated that congestive heart failure was 
improved.    

A Patient Referral Notice dated in November 1996 indicated 
that the veteran had a history of coronary artery disease, 
diabetes, and degenerative arthritis.  He recently underwent 
a coronary artery bypass graft.  A medical statement dated in 
December 1996 indicated a history of coronary artery disease 
with coronary stent, left anterior descending.

The August 1997 letter from Kenneth R. Trinidad, D.O., 
related solely to the veteran's respiratory disorders.  

In a March 1998 statement, the veteran asserted that he had 
arthritis of the spine when he was on active duty and that 
the arthritis developed into DJD.  He indicated that he was 
required to perform extremely heavy lifting in service and 
had had back problems since that time.  
Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1112(a)(1), 1133(a); 38 C.F.R. § 3.307(a)(3); see 
38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases, including arthritis, DM, and 
endocarditis and any other forms of valvular heart disease).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Initially, the Board notes that there is simply no medical 
evidence to support the suggestion that a heart disorder, DM, 
or DJD of the thoracic spine was manifested to a compensable 
degree within one year of the veteran's separation from 
service or for many years thereafter.  Accordingly, the 
presumption of in-service incurrence for chronic disorders is 
not applicable.  38 U.S.C.A. §§ 1112(a)(1), 1133(a); 
38 C.F.R. § 3.307(a)(3).  

Moreover, the Board finds that each claim in this case is not 
well grounded.  Clearly, the veteran has been diagnosed as 
having each of the claimed disorders.  In addition, the 
veteran asserts that each disorder began in service or 
resulted from asbestos exposure in service.  The Board notes 
that the veteran is indeed service connected for asbestosis, 
such that exposure to asbestos in service is conceded.  With 
respect to the claim for DJD of the thoracic spine in 
particular, he essentially claims that the disorder resulted 
from heavy lifting required in service.  Generally, such 
statements must be accepted as true as this stage of 
evaluating a claim unless they are inherently incredible.  
Robinette, 8 Vet. App. at 77-78; King, 5 Vet. App. at 21.  
See Samuels v. West, 11 Vet. App. 433 (1998) (in claim for 
post-traumatic stress disorder, inherently incredible 
statements as to combat experiences need not be accepted as 
true for purposes of determining whether a claim is well 
grounded).   

However, a review of the claims folder reveals no competent 
medical evidence showing a relationship between the claimed 
disorders, first manifest many years after service, and any 
incident of the veteran's period of military service, to 
include asbestos exposure.  In fact, the only evidence of 
record in support of such a relationship consists of the 
veteran's own assertions.  However, the veteran is a lay 
person not trained in medicine.  He is therefore not 
competent to offer an opinion on matters that require medical 
expertise.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Absent the requisite medical evidence, the 
veteran's service connection claims are not well grounded.  
38 U.S.C.A. § 5107(a); 38 U.S.C.A. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

The Board acknowledges that the rating decision on appeal 
appears to deny the veteran's claims on the merits, and the 
statement of the case appears to recite that the claims were 
not well grounded.  In any event, the Court of Veterans 
Appeals has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for a heart disorder, DM, and DJD of the thoracic 
spine, he must submit competent medical evidence showing a 
relationship between the claimed disorders and his period of 
active military service, including asbestos exposure in 
service.  Robinette, 8 Vet. App. at 77-78.


ORDER

Entitlement to service connection for a heart disorder, 
including coronary artery disease with borderline heart, 
congestive heart failure, and coronary artery bypass graft, 
is denied.  

Entitlement to service connection for DM is denied. 

Entitlement to service connection for DJD of the thoracic 
spine is denied.   



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

